Title: To George Washington from Alexander Addison, 11 July 1798
From: Addison, Alexander
To: Washington, George



Sir
Philadelphia 11th July 1798

I have this day paid to Col. Pickering (Mr Wolcott being absent) Seventeen hundred dollars to be given to you as part of the instalment due on Matthew Ritchie’s bond. I had reason to expect to be able to pay the whole while here and as Mrs Addison wrote me that since I left home your letter requiring the payment had been received I was peculiarly anxious for a compleat compliance. I

have however been disappointed. When I return home (I set out to morrow) no means in my power shall be left untried to procure and remit the money.
The amount of the payment due on 1st June last is Dols. 3292.80 of which 352.80 is interest. Shall the interest be calculated on 3292.80 or on 2940?
One James Reed whose land joins that purchased by Mr Ritchie from you says that Charles Morgan in making the survey on which the price is fixed incroached on his land—I have annexed a rough sketch of this survey with the courses and distances of James Reed’s line as marked in his patent—and the courses and distances marked in your patent. Mr Reed says that Mr Morgan in running the line marked from the post to the beginning corner on the North side of Millers run did not start from the post but farther east than it, and as he went northward went wider so as to encroach on Reed’s land, and that he made new blazes different from the old ones he had formerly made. Of this new line part of it runs through a field of his as I understand—I should be glad to know whether an amicable accommodation of this shall take place and in what manner you would consent to have the investigation and settlement of it made. The quantity in dispute is very small. Reed must be considered as in possession of it, I presume—and Ritchie never. If you think proper that Charles Morgan and another Surveyor shall re-trace the lines—I will propose that method to Mr Reed. I am sorry at this time to trouble you by calling your attention to matters of but small importance. But it is necessary that something should be done as soon as convenient in order to satisfy the person who purchased from Mr Ritchie that part of the land. Permit me therefore to request that I may know your opinion on this point when you can find a suitable opportunity. I am with the greatest respect Your most obedt Servt

Alexr Addison

